                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

JONATHAN DERRY FOLLSTAD-MARTIN,
                                                                      Case No. 3:19-cv-00403-YY
               _Pl~intiff,
                                                 ORDER TO PROCEED IN FORMA PAUPERIS
                                                              AND ORDER TO DISMISS
       V.

NAPHCARE at WASHINGTON COUNTY JAlL,

               Defendants.

SIMON, Judge.

       Plaintiff, a former inmate of the Washington County Jail, brings this civil rights action

pursuant to 42 U.S.C. § 1983. The Court GRANTS Plaintiffs Application to Proceed In Forma

Pauperis (ECF No. 1). However, for the reasons _set forth below, the Court DISMISSES Plaintiffs

Complaint._

                                        BACKGROUND

       fu the caption of his Complaint, Plaintiff names one Defendant, "Naphcare at Washington

County Jail." At page 3 of the Complaint, however, Plaintiff identifies Nurse Ericka and Medical_

Coordinator Ryan, both "at N aphcare Washington County Jail." Plaintiff alleges denial of medical

care in violation of the Eighth Amendment, arid retaliatio1?- in.violation of the First Amendment.



1 - ORDER TO PROCEED IN FORMA PA UPERIS AND ORDER TO DISMISS ..
       Plaintiff alleges that on the morning of January 26, 2019, a nurse at the Jail gave Plaintiff art
                                    '
incorrect medication. Plaintiff alleges that he suffered side effects of anxiety, racing heart, and

delusions throughout the day, and that when he sought a medical examination at the end of the day,

the nurse refused. Plaintiff alleges the following morning he received his correct medication, and .

that when he asked what he had received the prior day the same nurse dismissed his concerns.

       Plaintiff alleges that he filed a grievance with the medical coordinator, and that after he did

so Naphcare staff members retaliated-against him by thereafter singling him out and asking him to

properly identify himself before dispensing medications to him.

       By way of remedy, Plaintiff seeks money damages. · The Court notes that Plaintiff did not

sign his Complaint.

                                           STANDARDS

       A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 u.s:c. § 1915A(b). When a plaintiff

is proceeding pro se, the court must construe the pleadings liberally and afford the plaintiff the

benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, before dismissing a

pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff with a

statement ofthe c.omplaint' s deficiencies. Karim-Panahi v. Los Angeles Police Dept., 83 9 F .2d 621,

623-24 (<Jth Cir. 1988); Eldn"dge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose litigant

will be given leave to amend his or her complaint unless it is clear that the deficiencies of the




2 - ORDER TO PROCEED IN FORMA PAUPERIS AND ORDER TO DISMISS
complaint cannot be cured by amendment. Karim-Panahi, 83 9 F .2d at 623; Lopez v. Smith, 203 F .3d

1122, 1130-31 (9th Cir. 2000).

                                           DISCUSSION

I.     Procedural Deficiencies

       Pursuant Rule IO(a}ofthe Federal Rules of Civil Procedure, "[t]he title of the complaint

must name all the parties; the title of other pleadings, after naming the first party on each side, may

refer generally to other parties." As ·noted, the title of Plaintiffs Complaint does not name all of the

Defendants listed at page 3 of the Complaint.

       Pursuant to Rule 11 (a), every pleading "must be signed ... by a party personally if the party

is unrepresented." Fed. R. Civ. P. l l(a). "The court must strike an unsigned paper unless the

omission is promptly corrected after being called to the ... 'party's attention." Id.

II.     Substantive Deficiencies

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

deprivation of a right, privilege or immunity secured by the Constitution or federal law by a person

acting under color Qf state law. L. W v. Grubbs, 974 F.2d 119, 120 (9th Cir. 1992); Collins v.

Womancare, 878 F.2d 1145, 1147 (9th Cir. 1989).

       As noted, Plaintiff alleges denial of medical care. However, not every claim by a prisoner

relatingto inadequate medical treatment states a constitutional violation. To state a§ 1983 medical

claim, a prisoner plaintiff must show that the defendants acted with "deliberate indifference to

serious medical needs." Estelle v. Gamble, 429 U.S. 97, 104 (1976} A plaintiff must show (1) a

"serious medical need" by demonstrating that failure to treat the condition could result in further

significant injury or the unnecessary and wanton infliction of pain, and (2) the defendant's response


3 - ORDER TO PROCEED IN FORMA PAUPERIS AND ORDER TO DISMISS
was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). · Deliberate

indifference may be manifested in two ways:          either when prison officials deny, delay, or

intentionally interfere with medical treatment, or by the way that prison physicians provide medical

care. Estelle, 429 U.S. at 104-05. In either case, the indifference to the inmate's medical needs must

be substantial; inadequate treatment due to negligence, inadvertence, or differences in judgment

between an inmate and medical personnel does not rise to the level of a constitutional violation. Id.

at 105-06. To act with deliberate indifference, a prison official must both know of and disregard an

excessive risk to inmate health; "the official must both be aware of facts from which the inference

could drawn that a substantial risk of serious harm exists, and he must also draw the inference."

Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Plaintiffs allegation that a nurse gave him the wrong medi<?ation on one occasion and failed

to tell him what medication he did receive does not rise to the ·level of an Eighth Amendment

violation. See Daniels v. Neven, Case No. 2:09-cv-01906-RLH-RJJ, 2010 WL 3385366, at *4 (D.

Nev. Aug. 23, 2010) (allegations that officers allegedly gave plaintiff the wrong medication on one

occasion and did not provide him informational pamphlets about his medications did not satisfy

Eighth Amendment standards). Accordingly, Plaintiff fails to state a claim of denial of medical care

upon which relief may be granted under § 1983.

       To the extent Plaintiff alleges that defendants retaliated against him, the five basic elements

of a "viable claim of First _Amendment retaliation" in the prison context are: (1) an ;issertion that

a state actor took some adverse action against an inmate (2) because of (3) that prisoner's protected

conduct, and that such action (4) chilled the inmate's exercise of his First Amendment rights, and

(5) the action did not reasonably advance a legitimate correctional go~l. Rhodes v. Robinson, 408


4 - ORDER TO PROCEED IN FORMA PAUPERIS AND ORDER TO DISMISS
F.3d 559, 567-68 (9th Cir. 2005). A plaintiff need not prove that the alleged retaliatory action,rin

itself, violated a constitutional right: Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995). However;

the plaintiff does have the burden of demonstrating that his exercise of his First Amendment rights

was a substantial or motivating factor behind the defendants' conduct. Mt. Healthy City Sch. Dist.·

Bd. ofEduc. v. Doyle, 429 U.S. 274,287 (1977). Mere allegations of retaliatory motive or conduct

will not suffice; a prisoner must "allege specific facts showing retaliation because of the exercise of

the prisoner's constitutional rights. Frazier v, Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1990).

       Here, Plaintiff does not allege facts establishing that the exercise of his First Amendment

rights was a substantial or motivating factor behind the defendants' alleged retaliatory conduct.

Moreover, the action complained of, i.e., asking Plaintiff to show identification to ensure he received

the proper medication, reasonably advances a legitimate correctional goaL Accordingly, Plaintiff

does not state a First Amendment retaliation claim upon which relief may be granted.

                                          CONCLUSION

       The Court GRANTS Plaintiffs Application to Proceed In Forma Pauperis (ECF No. 1).

However, based on the foregoing, the Court DISMISSES Plaintiffs Complaint. Plaintiff may file

an Amended Complaint, curing the deficiencies noted above, within 30 days of the date of this order.

Plaintiff is advised that failure to file an Amended Complaint shall result in the dismissal of this

proceeding, with prejudice.

       IT IS SO ORDERED.
                           ¥                                                    .
       DATED this    1Xday of May, 2 0 1 9 ~ ~
                                               Michael H. Simon
                                               United States District Judge


5 - ORDER TO PROCEED IN FORMA PA UPERIS AND ORDER TO DISMISS
